On Application por a Rehearing.
Breaux, J.
We have re-examined the questions involved in this case.
In the defence, before our decision was handed down, respondent suggested the difficulties confronting him in surveying the roadbed over the neutral ground of Oarrollton avenue and averred the additional ground that the ordinance, under which relator holds, was repealed.
Under the rules of this court it is not possible, on the application for a rehearing, to have other issues considered than those previously •submitted, particularly if not raised in the pleadings. The inability •of the defendant to stand in judgment had not been pleaded, notwithstanding it is argued in one of the briefs filed by an amicus curiæ on rehearing.
But granted that the point has been pleaded for the sake of the argument. In our view, we state ex industria; mandamus could be issued. This officer had been selected by the city and the relator to make needful surveys to carry out the contract and deliver lines; we concluded that he should, in accordance with the terms of the contract, indicate the locus granted for the right of way, and that the difficulties suggested are not sufficient to prevent him from indicating what should be occupied as a roadbed.
*685If there are other interests concerned they must be urged by those by whom they are owned or by those who have a right to stand in judgment.
With reference to the repeal of the ordinance invoked as a defence, we cite the following decisions in support of the refusal to grant a rehearing: State ex rel. City vs. Railroad Co., 44 An. 526;. City of New Orleans vs. Wardens, 11 An. 244.